DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 11 – 20 are withdrawn, as discussed below.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 9, drawn to a method for active battery management involving selecting particular control signals from a randomized set of random control signals.
Group II, claims 10 – 20, drawn to a method for active battery management involving modifying data based on the “utility” of signals collected from a battery system
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I includes the injection of randomized control signals, monitoring performance, and determining confidence intervals comparing the injected signals to the measured battery performance.  Group II includes the injection of control signals without randomization, and measuring a utility of a received response.  
During a telephone conversation with Bryan Walker on 2 a provisional election was made Group I without traverse to prosecute the invention of group I, claims 1 – 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: 
page 7 includes the phrase “illustrates the Example of method for maximizing” twice in the last paragraph. There appear to be words missing from this phrase.
page 8 has a spurious paragraph break in the middle of the first paragraph
page 8 include the phrase “the results of once cycle are not independent of the previous cycle”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 includes the step of “injecting randomized controlled signals in charging or discharging of a battery”. Page 4 of the specification states “The signal injections are changes in charging and discharging profiles and parameters for battery management.”, and page 3 of the specification states “The profiles and parameters can be stored in look-up tables, for example.” The specification is silent with respect to the definition of a lookup table, how the lookup table is used by a battery management system, how the lookup table is organized or accessed, and how the these “profiles” and “parameters” are applied to a battery in use.  The specification is silent with respect to how new values are “injected” into a lookup table.
Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 includes the step of “injecting randomized controlled signals in charging or discharging of a battery”.  The specification is silent with respect to how a control signal is “randomized”.   The specification merely mentions the terms “randomized”, random”, “randomization”, “randomly” and “randomized” in a total of 6 places.  Page 1 mentions “randomized” in the summary.  Page 2 mentions “random experiments” with no further discussion of the means of achieving this goal.  Page 4 mentions “blocking and randomization”, with no discussion of what either term means, nor how to achieve the “randomization, let alone the “blocking”, which is not defined.  Pages 7 and 8 mention one of these terms in the context of an example usage.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the step of “injecting randomized controlled signals in charging or discharging of a battery”.  Page 4 of the specification states “The signal injections are changes in charging and discharging profiles and parameters for battery management.”, and page 3 of the specification states “The profiles and parameters can be stored in look-up tables, for example.” The specification is silent with respect to the definition of a lookup table, how the lookup table is used by a battery management system, how the lookup table is organized or accessed, and how the these “profiles” and “parameters” are applied to a battery in use.  The specification is silent with respect to how new values are “injected” into a lookup table.
Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 includes the step of “injecting randomized controlled signals in charging or discharging of a battery”.  The specification is silent with respect to how a control signal is “randomized”.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A method for active battery management, comprising steps of: 
injecting randomized controlled signals in charging or discharging of a battery; 
ensuring the signal injections occur within normal operational ranges and constraints; 
monitoring performance of the battery in response to the controlled signals; 
computing confidence intervals about the causal relationships between the battery performance and the controlled signals; and 
selecting optimal signals for the charging or discharging of the battery based on the computed confidence intervals.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of “ensuring the signal injections occur within normal operational ranges and constraints”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “ensuring” encompasses a user examining the setting of a current source or a voltage source, and consulting a maximum operating limit.  Alternatively, this could be a computer performing a mathematical operation such as calculating an inequality comparison or a calculating a requested signal level as a summation or difference of two values.
The limitation of “computing confidence intervals”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  The claim encompasses a statistical calculation given a set of observed data that determines the probability that the observed data points will fall between a set of known values for a given proportion of observed data points.  
The limitation of “selecting optimal signals”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “selecting” encompasses a user examining the performance results of a battery, and consulting charts or tables of the applied control signals in order to select the best result from the tested signals.  Alternatively, a computer could perform a mathematical ranking or sorting algorithm to select the best data points from the observed trials. 
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes the additional elements of a battery, control signals, and monitoring performance. The battery is recited at a high-level of generality and lacks specific narrowing details regarding how the battery is constructed or utilized.  The “injection” of control signals is recited at a high-level of generality and lacks specific narrowing details regarding what the control signals comprise or what aspects of the battery are controlled.  The monitoring process is recited at a high-level of generality, and amounts to mere data collection required for the application of the abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. The additional elements of a generically recited battery, subject to control signals, with the monitoring of results appears to describe any battery charging system or any battery management system.  These elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Dependent claims 2 – 5 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   The claims add additional limitations to the type of generated signals, and how the control signals are selected.  The claims are not patent eligible.

Dependent claims 6 and 7 add further details about the use of environmental conditions in the selection of signals.  However, the claims amount to mere data collection, as they are silent with regard to any elements capable of producing the required data.  The claims do not introduce additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   
The claims are not patent eligible.

Dependent claim 8 adds further details about the use of properties of a portable electronic device.  However, the additional element recited in the claim amounts to mere data collection, as the claim is silent with regard to any elements capable of producing the required data. The use of a battery in a portable electronic device is well understood, routine, and conventional.  The claim does not introduce additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   
The claims are not patent eligible.

Dependent claim 8 adds an element of a pack of batteries.  The pack of batteries is recited at a high-level of generality and lacks specific narrowing details regarding how the pack of batteries is constructed or utilized.  The claim does not introduce additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.  
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Petchjatuporn et al., “Implementation of GA-trained GRNN for Intelligent Fast Charger for Ni-Cd Batteries” (hereinafter 'Petchjatuporn') 

Regarding claim 1: Petchjatuporn teaches a method for active battery management ([Abstract]: discloses a method of creating a battery control controller using a neural network that is trained by a genetic algorithm), comprising steps of: 
injecting randomized controlled signals in charging or discharging of a battery ([page 3, “B. GA-train GRNN”]: discloses the supervised training of a neural network using genetic algorithms, which incorporate “probabilistic search techniques” to search a set of possible solution); 
ensuring the signal injections occur within normal operational ranges and constraints ([page 2, “The Fast Charging Method” and page 3, “B. GA-train GRNN”]: discloses the creation of a set of strings, where each string encodes a solution to the control of the battery, where the approach is described as “an optimal charging current within in the safety limit will always be supplied without any damage to the battery”); 
monitoring performance of the battery in response to the controlled signals ([page 4, “B. Charging Results”; Fig 8]: discloses monitoring the results of the Genetic Algorithm-trained Generalized Regression Neural Network, “GAGRNN”); 
computing confidence intervals about the causal relationships between the battery performance and the controlled signals ([Page 3, right column]: discloses calculating a mean-square error (MSE) using the desired outcome and the observed outcome); and 
selecting optimal signals for the charging or discharging of the battery based on the computed confidence intervals ([pages 3 and 4, “B. GA-train GRNN” and “B. Charging Results”]: discloses evaluating each solution to find the solution with the best fitness, which is then used to create further solutions, with the solutions being used in the charging process of a battery).



Regarding claim 2: Petchjatuporn teaches the method of claim 1, as discussed above, wherein the controlled signals comprise a charging profile or a discharging profile ([page 4, “B. Charging Results”; Fig 8]: discloses a charging profile generated by the two illustrated GAGRNN controllers).

Regarding claim 3: Petchjatuporn teaches the method of claim 1, as discussed above, wherein the controlled signals comprise a charging rate or a discharging rate ([page 4, “B. Charging Results”; Fig 8]: discloses a charging profile generated by the two illustrated GAGRNN controllers, where the charging rate is shown as a dotted line that changes from a high of about 4.75 amps to values between 0.5 – 1.5 amps, and finally either 0.25 or 0.50 amps).

Regarding claim 4: Petchjatuporn teaches the method of claim 1, as discussed above, wherein the controlled signals comprise charging profile endpoints or discharging profile endpoints ([page 4, “B. Charging Results”; Fig 8]: discloses a charging profile generated by the two illustrated GAGRNN controllers.  The charging rate is shown as a dotted line that changes at multiple from a high of about 4.75 amps to values between 0.5 – 1.5 amps, and finally either 0.25 or 0,50 amps.  Each change in the charging rate is interpreted as an endpoint of a segment).

Regarding claim 5: Petchjatuporn teaches the method of claim 1, as discussed above, wherein the normal operational ranges comprise a multidimensional space of possible control states generated based on control information and operational constraints ([page 3, “B. GA-train GRNN”]: discloses evaluating each solution to find the solution with the best fitness, where a given solution is defined by a set of 561 input-output data points, which define a solution space with 561 dimensions).

Regarding claim 6: Petchjatuporn teaches the method of claim 1, as discussed above, wherein the selecting step further comprises selecting the optimal signals based upon external data comprising environmental conditions ([page 2, continued from “A. The Fast Charging Method”]: disclose that the battery temperature and the gradient of the temperature are used as part of the determination of the optimal charging current).

Regarding claim 7: Petchjatuporn teaches the method of claim 6, as discussed above, wherein the environmental conditions comprise at least one of a temperature, a humidity, or an airflow around the battery ([page 2, continued from “A. The Fast Charging Method”]: disclose that the battery temperature and the gradient of the temperature are used as part of the determination of the optimal charging current).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Petchjatuporn in view of Tate et al., US 2002/0196027 (hereinafter 'Tate').

Regarding claim 8: Petchjatuporn teaches the method of claim 1, as discussed above.
Petchjatuporn is silent with respect to wherein 
the selecting step further comprises selecting the optimal signals based upon external data comprising at least one of, with respect to a portable electronic device, usage of applications, user settings, a scheduled event or alarm, a power consumption pattern, a time of day, or a location of the device.

Tate teaches a battery measurement device that uses random noise injected into the voltage or current supply of a battery, where the measurement device can be used in a laptop computer ([0012]) that includes using the pattern of usage of the motion generators or the internal combustion engine (ICE) as part of the calculation ([0026 – 0028]).
	
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Petchjatuporn in view of Tate to incorporate the usage pattern of the system connected to the battery as part of calculating the adaptive charging schedule, to avoid excessive heating of the battery.

Regarding claim 9: Petchjatuporn teaches the method of claim 1, as discussed above.
Petchjatuporn is silent with respect to wherein 
the battery comprises a pack of batteries.

Tate teaches a battery measurement device that uses random noise injected into the voltage or current supply of a battery ([0012]) that includes a battery pack constructed from one or more battery modules ([0019, Fig 2]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Petchjatuporn in view of Tate to allow the adaptive charging algorithm to be used with battery packs that comprise more than one battery, as known in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Pourmousavi Kani, US 2017/0229881, cited in the international search report, discloses a cost-based optimization approach for charging an Energy Management System ([abstract])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862